DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 16, the limitation “the coil guide being slidably mounted onto an intersection point” is unclear as it is not clear which coil guide of the plurality of coil guides is being referred to.  For the purposes of examination the limitation will be interpreted as --each of the plurality of coil guides being slidably mounted--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-3 and 6-11 is is/are rejected as being unpatentable over Ingimundarson (US 2009/0124948) in view of Paulos (US 2017/0143527).
Ingimundarson discloses, in an embodiment of Fig. 11, a helical orthosis 10 (brace 10; Fig. 11; [0135]) comprising: at least one helical coil 18, 20 (force strap 20 and force strap 18, [0100]; see annotated Fig. 11 below); 

    PNG
    media_image1.png
    739
    497
    media_image1.png
    Greyscale

a primary band 28, 40 (stability strap 28 and shell 40, [0111]-[0112]; annotated Fig. 11); 5a secondary band 30, 42 (stability strap 30 and shell 42, [0146]; annotated Fig. 11) a first end of the helical coil being mounted to the primary band (the helical coil is mounted with tightening 
Ingimundarson, in the embodiment of Fig. 11 does not explicitly disclose a first end of the helical coil being slidably mounted to the primary band and a second end of the helical coil being slidably mounted to the secondary band.
Paulos teaches an analogous helical orthosis (Figs. 19C, 19D) comprising at least one analogous helical coil 1960, 1924B (elastic cross strap 1960, cable 1924B, [0157]), an  analogous primary band 1996B (upper portion of sleeve 1996B, [0157], Fig. 19C and Fig. 19D) and an analogous secondary band 1996B (lower portion of sleeve 1996B, [0157], Fig. 19C and 19D)), a first end of the analogous helical coil being slidably mounted to the primary band ([0157]) and a second end of the analogous helical coil being slidably mounted to the secondary band (strap tightening mechanism 1947B is coupled to an attachment point anterior to the joint [upper portion of sleeve analogous to primary band] and another strap tightening mechanism 1927B is coupled to an attachment point anterior to and below the joint [lower portion of sleeve analogous to secondary band], [0157]; the tightening mechanisms adjust tension on the cross strap, [0157]; thus it follows that as the tension of the cross strap is adjusted at the top of the sleeve and at the bottom of the sleeve at each end of the strap that each end slides along the respective portion of the sleeve [analogous respective band] and is thus slidably mounted).


	Regarding claim 2, Ingimundarson in view of Paulos discloses the invention as described above and further discloses a plurality of primary mounts 26, 22 (see Ingimundarson, annotated Fig. 11 above; location where helical coil [strap 20] is tensioned with 22, Ingimundarson, [0140]; location where helical coil [strap 18] connects to bracket assembly 26, Ingimundarson, Fig. 11, [0100], [0134]); a plurality of secondary mounts 27, 23 (see annotated Ingimundarson Fig. 11 above; location where helical coil [strap 18] is tensioned with 23,Ingumundarson [0105]; location where helical coil [strap 20] connects to bracket assembly 27; Ingimundarson, [0100], [0134], Fig. 11); the at least one helical coil being a plurality of helical coils 18, 20 (see annotated Ingimundarson, Fig. 11 above); the first end of each the plurality of helical coils being laterally mounted onto the primary band by a corresponding primary mount from the plurality of 20primary mounts (annotated Ingimundarson, Fig. 11, [0100]); and the second end of each the plurality of helical coils being laterally mounted onto the secondary band by a corresponding secondary mount from the plurality of secondary mounts (annotated Ingimundarson, Fig. 11, [0100]).


    PNG
    media_image2.png
    739
    495
    media_image2.png
    Greyscale

wherein the first coil and the second coil are from the plurality of 30helical coils (see annotated Ingimundarson Fig. 11 below); 10the first end of the first coil being positioned offset from the first end of the second coil around the primary band; and the second end of the first coil being 
Regarding claim 6, Ingimundarson in view of Paulos discloses the invention as described above and further discloses a first radial adjuster 32 (buckle assembly 32, Ingimundarson [0219], [0111]; a second radial adjuster 33 (buckle assembly 33, Ingimundarson [0219], [0111]); the first radial adjuster being integrated in between the first end of the 10helical coil and the primary band (see annotated Ingimundarson Fig. 11 below); 

    PNG
    media_image3.png
    690
    473
    media_image3.png
    Greyscale


and the second radial adjuster being integrated in between the second end of the helical coil and the secondary band (annotated Fig. 11).

Regarding claim 8, Ingimundarson in view of Paulos discloses the invention as described above and further discloses a secondary adjustment mechanism 33 (buckle assembly 33, Ingimundarson [0219], [0111]); and the secondary adjustment mechanism being integrated along the secondary 25band (see annotated Ingimundarson Fig. 11 above), wherein the secondary adjustment mechanism modifies a circumference of the secondary band ([0219]; annotated Fig. 11 above).
Regarding claim 9, Ingimundarson in view of Paulos discloses the invention as described above and further discloses a helical coil extending from the primary band 38, 40 toward the secondary band 30, 42 (Fig. 11) and a circumference of a primary band 28, 40 at the thigh, ([0116], Fig. 7) and a circumference of a secondary band 30, 42 at the calf ([0116], Fig. 7) .
Ingimundarson in view of Paulos does not explicitly disclose the helical coil tapering from the primary band toward the secondary band; and a maximal circumference of the primary band being greater than a maximal circumference of the secondary band.
It is known that in patients exhibiting normal leg dimensions a circumference of the thigh is greater than a circumference of the calf.  

Regarding claim 10, Ingimundarson in view of Paulos discloses the invention as described above and further discloses the helical coil comprising a lateral cross-sectional profile (it is inherent that helical coil comprises a lateral cross-sectional profile); and the lateral cross-sectional profile being hyperelliptical (a hyperellipse is defined as a superellipse: a curve in two dimensions of a certain type, a generalization of the ellipse, wordnik.com; as the coil is a curve in two dimensions [Ingimundarson, Fig. 11, curve is in x and y dimensions] it is hyperelliptical), wherein a 10transverse dimension (transverse is defined as lying or extending across or in a cross direction, dictionary.com) of the lateral cross-sectional profile is greater than an orthogonal transverse dimension of the lateral cross-sectional profile (see annotated Ingimundarson, Fig. 11 below; a transverse dimension cross section is larger than an orthogonal transverse dimension).

    PNG
    media_image4.png
    744
    640
    media_image4.png
    Greyscale

Regarding claim 11, Ingimundarson in view of Paulos discloses a primary axis (see annotated Ingimundarson Fig. 11 below);

    PNG
    media_image5.png
    737
    530
    media_image5.png
    Greyscale

a secondary axis (see annotated Ingimundarson, Fig. 11 above), the secondary axis being angularly offset from the primary axis (annotated Fig. 11  above); the primary band being 

Claim 4-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2009/0124948) in view of Paulos (US 2017/0143527) and in further view of Hebenstreit (US 2021/0022900).Regarding claim 4, Ingimundarson in view of Paulos discloses the invention as described above and further discloses an intersection point between the first and second coil (see Ingimundarson, annotated Fig. 11 below).

    PNG
    media_image6.png
    737
    528
    media_image6.png
    Greyscale

Ingimundarson in view of Paulos does not disclose at least one coil guide; and 10the coil guide being slidably mounted onto an intersection point between the first coil and the second coil.
Hebenstreit teaches an analogous a helical orthosis 100 (knee orthosis 100, Figs. 5-7, [0090]-[0096]) comprising: at least one helical coil 20 (strap system 20, [0090]-[0091]; see annotated Fig. 5 below); 

    PNG
    media_image7.png
    641
    518
    media_image7.png
    Greyscale


a primary band 61 (plate element 61, [0094]; band is defined as a thin, flat strip of some material for binding, confining, trimming, protecting, etc., dictionary.com; plate is a thin flat strip of material and protects [Fig. 2a, shows plate covering leg] thus is a band); 5a secondary band 62 (plate element 62, [0094]; plate is a thin flat strip of material and protects [Fig. 2a shows plate covering leg] thus is a band); a first end of the helical coil (see annotated Fig. 5 above) being mounted to the primary band (see Fig. 5); the helical coil being mounted in between the primary band and the secondary band along a helical path (Figs. 5 and 7); and a 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide at least one coil guide being slidably mounted onto an intersection point between the first coil and the second coil of the helical orthosis of Ingimundarson in view of Paulos, as taught by Hebenstreit, in order to provide an improved helical orthosis that assists in keeping the coils in proper orientation.  
Regarding claim 5, Ingimundarson in view of Paulos discloses the invention as described above and further discloses a helical axis of the at least one first coil crossing a helical axis of at least one second coil at an intersection(see annotated Fig. 11 below), wherein the first coil and the second coil are from the plurality of helical coils (see annotated Ingimundarson Fig. 11 with regard to claim 1).

    PNG
    media_image8.png
    737
    528
    media_image8.png
    Greyscale

Ingimundarson in view of Paulos does not disclose a plurality of coil guides; a helical axis of the at least one first coil crossing a helical axis of at least one second coil at a plurality of intersections, wherein the first coil and the second coil are from the plurality of helical coils; 20each of the plurality of coil guides being slidably mounted onto the first coil and the second coil at a corresponding intersection from the plurality of intersections; a primary intersection being positioned proximal to the primary band, wherein the primary intersection is from the plurality 
Hebenstreit teaches an analogous a helical orthosis 100 (knee orthosis 100, Figs. 5-7, [0090]-[0096]) comprising: at least one helical coil 20 (strap system 20, [0090]-[0091]; see annotated Fig. 5 below); 

    PNG
    media_image7.png
    641
    518
    media_image7.png
    Greyscale


a primary band 61 (plate element 61, [0094]; band is defined as a thin, flat strip of some material for binding, confining, trimming, protecting, etc., dictionary.com; plate is a thin flat strip of material and protects [Fig. 2a, shows plate covering leg] thus is a band); 5a secondary band 62 (plate element 62, [0094]; plate is a thin flat strip of material and protects [Fig. 2a shows plate covering leg] thus is a band); a first end of the helical coil (see annotated Fig. 6 below)

    PNG
    media_image9.png
    631
    513
    media_image9.png
    Greyscale


 being mounted to the primary band (see Fig. 6); the helical coil being mounted in between the primary band and the secondary band along a helical path (Figs. 5 and 7); and a second end of the helical coil (annotated Fig. 5 above) being mounted to the secondary 10band (see Fig. 5); contralateral to the first end of the helical coil (Fig. 5) and a plurality of coil guides 25, 26, 40 

    PNG
    media_image10.png
    635
    475
    media_image10.png
    Greyscale



 (the strap system 20 [which includes straps forming the first coil and the second coil] is routed in the crossover regions 22 and 24 as seen in Fig. 7; [0092]; the straps are tensioned[0091]; it follows that as they are tensioned they slide along the coil guides 25, 26 [crossing element], and coupling element 40, [0081]) thus each of the coil guides is slidably mounted onto an intersection point); a primary intersection being positioned proximal to the primary band (see annotated Hebenstreit annotated Fig. 5 below), 

    PNG
    media_image11.png
    677
    536
    media_image11.png
    Greyscale


wherein the primary intersection is from the plurality of intersections (annotated Fig. 5 above); 25a secondary intersection being positioned proximal to the secondary band, wherein the secondary intersection is from the plurality of intersections (annotated Fig. 5 above); at least one intermediary intersection 41 (knob 41 , [0081], annotated Fig. 5 above) being positioned in between the primary intersection and the secondary intersection (annotated Fig. 5 above), wherein the intermediary intersection is from the plurality of intersections (annotated Fig. 5 above, [0080]); and 11the coil guide being slidably mounted onto an intersection point (the strap system 20 [which includes straps forming the first coil and the second coil] is routed in the crossover regions 22,24 and 41 as seen in Fig. 7; [0092]; the straps are tensioned [0091]; it follows that as they are tensioned they slide along the coil guides 25, 26 [crossing element], and coupling element 40 [0081]; thus each of the coil guides is slidably mounted onto an intersection point) between a first coil and a second coil (see annotated Hebenstreit Fig. 7 above), wherein the first coil and the second coil are from the plurality of helical coils (see annotated Hebenstreit Fig. 6 above).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the helical orthosis of Ingimundarson in view of Paulos a plurality of coil guides; and to provide a plurality of intersections and a helical axis of the at least one first coil  of the helical orthosis of Ingimundarson in view of Paulos, crossing a helical axis of at least one second coil at a plurality of intersections, wherein the first coil and the second coil are from the plurality of helical coils; 20each of the plurality of coil guides being slidably mounted onto the first coil and the second coil at a corresponding intersection from .
	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2009/0124948) ) in view of Paulos (US 2017/0143527) and in further  view of Tran (US 10239565).
Regarding claim 12, Ingimundarson in view of Paulos discloses the invention as described above and further discloses a first volume of padding 34 (cushion feature 34, Ingimundarson [0107]; a second volume of padding 34 (Ingimundarson [0107]); 25the first volume of padding being laterally connected within the primary band (Ingimundarson [0107]; Ingimundarson Fig. 11); the second volume of padding being laterally connected within the secondary band (Ingimundarson [0107]; Ingimundarson Fig. 11); the first volume of padding being dispersed about the interior of the 30primary band (Ingimundarson, Fig. 11) with a primary
Ingimundarson in view of Paulos does not disclose the first volume of padding being dispersed about the interior of the 30primary band with a primary directional bias; and 13the second volume of padding being dispersed about the interior of the secondary band with a secondary directional bias, wherein the secondary directional bias is opposed to the primary directional bias.
	Tran teaches an analogous orthosis (Fig. 1D footwear, col. 11, lines 1-35) having an analogous volume of padding 50 (shoe sole 50, col. 11, lines 1-35) with a directional bias 56 (bias defined as an oblique or diagonal line of direction, dictionary.com; honeycomb-like deformation elements 56 have diagonal sides, Fig. 1D, col. 11, lines 1-35).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the first volume of padding being dispersed about the primary band of the helical orthosis of Ingimundarson in view of Paulos, a primary directional bias, and to provide to the second volume of padding being dispersed about the interior of the secondary band of the helical orthosis of Ingimundarson with a secondary directional bias, resulting the secondary directional bias being opposed to the primary directional bias, as taught by Tran, in order to provide an improved helical orthosis that ensures a minimum of elasticity (Tran, col. 1, lines 21-26).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786